Citation Nr: 0334030	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the severance of service connection for 
arteriosclerotic heart disease was proper.  

2.  Entitlement to a greater initial rating for 
arteriosclerotic heart disease, evaluated 30 percent 
disabling prior to April 1, 1999.  

3.  Entitlement to an initial rating greater than 20 percent 
disabling for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left lower 
extremity.  

4.  Entitlement to an initial rating greater than 10 percent 
disabling for residuals of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of the left upper 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

An October 1997 decision of the Board granted service 
connection for residuals of a cerebrovascular accident (CVA).  
The RO, in an October 1997 decision, established service 
connection for residuals of the CVA, manifested by weakness 
in the left upper and lower extremities and by 
arteriosclerotic heart disease.  A rating decision in April 
1998 proposed to sever service connection for heart disease.  
In December 1998, the RO finalized the severance, effective 
from April 1, 1999.  

The veteran and his wife testified at a personal hearing at 
the RO in May 2003 before the undersigned Veterans Law Judge.  

The issues concerning greater ratings for weakness of the 
left upper and lower extremities are addressed in the Remand 
that follows this decision.  


FINDINGS OF FACT

1.  By an October 1997 rating decision, the RO granted 
service connection for arteriosclerotic heart disease, rated 
30 percent disabling, effective from October 22, 1993.  

2.  In April 1998, the RO proposed severing service 
connection for arteriosclerotic heart disease.  In December 
1998, the RO severed service connection for that disability, 
effective April 1, 1999.  

3.  There was no basis in fact or law for service connection 
for arteriosclerotic heart disease in October 1997.  The 
grant of service connection for arteriosclerotic heart 
disease was undebatably erroneous.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which granted service 
connection for arteriosclerotic heart disease was clearly and 
unmistakably erroneous, and the December 1998 rating decision 
severing service connection for that disability was proper.  
38 U.S.C.A. §§ 1110, 1131, 5112, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.310 (2003).  

2.  The veteran's claim of entitlement to a greater initial 
rating for arteriosclerotic heart disease, rated as 30 
percent disabling prior to April 1, 1999, lacks legal merit 
or entitlement under law.  38 C.F.R. § 3.400(o) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder does not reveal that the RO 
provided notice to the veteran regarding the issues in this 
case in accordance with the VCAA.  However, the Court has 
held that, as a matter of law,  the VCAA is not applicable to 
issues involving consideration of clear and unmistakable 
error (CUE).  Livesay v. Principi, 15 Vet. App. 165, 174 
(2001) (en banc).  A determination to sever service 
connection is in the nature of a CUE claim, in that it 
requires a finding that the grant of service connection was 
clearly and unmistakably erroneous, although the burden of 
proof lies with VA, rather than with the claimant.  In order 
to sever service connection it must be shown that the 
original grant of service connection was erroneous at the 
time it was made, based on the law then in effect and on the 
evidence that was available at that time.  A later change in 
diagnosis or law or the receipt of additional evidence cannot 
form the basis for a severance determination.  Thus, VCAA 
notification as to possible additional evidence is irrelevant 
to the severance issue.  Further, as will be discussed below, 
VCAA is also inapplicable to the issue concerning a greater 
initial rating for arteriosclerotic heart disease.  
Therefore, there is no indication that the Board's present 
review of these two claims will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Analysis

Severance 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(d).  

The record indicates that the Board, in an October 1997 
decision, granted service connection for "residuals of a 
cardiovascular accident (CVA)," finding that "the veteran 
had manifestations of a CVA, including chest, head, and 
shoulder pain, while in active military service."  In an 
October 1997 rating decision, the RO effectuated the Board's 
grant, establishing service connection for residuals of an 
intracranial hemorrhage, with weakness of the left lower 
extremity; for residuals of an intracranial hemorrhage, with 
weakness of the left upper extremity; and for 
arteriosclerotic heart disease (ASHD), a residual of the CVA.  

The evidence that was of record at the time of the October 
1997 rating decision included the service medical records, 
reports of VA examinations, and VA and private medical 
records.  

The service medical records reflect various non-specific 
complaints, including chest pain, for which a variety of 
possible diagnoses were advanced, including psychogenic 
cardiovascular reaction, psychogenic gastrointestinal 
reaction, psychoneurosis, anxiety, neuromuscular chest pain, 
possible hiatal hernia, possible gastroduodenitis, and 
possible radiculitis.  Electrocardiograms were interpreted as 
being normal.  Neither ASHD nor any other heart disease was 
diagnosed or even considered during service as an etiology 
for the veteran's symptoms.  

VA treatment records dated from 1984 to 1991 reflect 
treatment or evaluation for a variety of conditions, 
including hypertension and possible aortic valvular disease.  
The clinic records do not mention ASHD.  

The report of a VA compensation examination in January 1989 
notes the veteran's complaint of chest pain and dyspnea on 
exertion.  The examiner diagnosed hypertension with left 
ventricular hypertrophy, ASHD, and probable mitral 
regurgitation.  

In December 1991, the veteran was hospitalized at a private 
facility for further treatment of a cerebrovascular accident; 
he had been hospitalized at another facility in November 1991 
following the stroke.  Tests at that time were reportedly 
consistent with small vessel cerebrovascular disease.  

Another VA compensation examination was conducted in November 
1992.  It was noted at that time that the veteran had 
longstanding hypertension.  The examiner also stated that the 
veteran reported that he had had racing heartbeats once in 
service and that, following an echocardiogram at a VA 
facility, he had been told that he had some mild "weakness" 
in a heart valve.  The November 1992 VA examiner diagnosed 
hypertension and aortic valve disease, probably mild 
stenosis.  

In an October 1993 letter, a private physician stated that 
"around 1952 [the veteran] developed a severe head pain 
radiating into his left neck and shoulder with associated 
tachycardia."  It was the examiner's opinion that it was 
quite likely that the veteran had a small arteriovenous 
malformation (AVM) that presented at that time and that he 
most likely had a small "intercerebral [sic] hemorrhage" 
then, which later recurred, most likely provoked by 
hypertension.  The examiner stated that the 1992 hemorrhage, 
plus the event in 1952, was suggestive of a small AVM 
resulting in a hemorrhage with recovery and then quiescence 
until 1992.  

The veteran testified at a personal hearing at the RO in 
October 1995.  He described his symptoms during service and 
more recently.  

A VA neurological compensation examination was conducted in 
January 1997.  It was requested that that examiner provide an 
opinion as to whether the neurological manifestations that 
were observed during service were consistent with the 
veteran's subsequent CVA.  The examiner concluded, 
essentially, that they were.  That opinion, however, did not 
address the relationship, if any, between the veteran's CVA 
residuals and ASHD.  

Following the RO's April 1998 proposal to sever service 
connection for arteriosclerotic heart disease, opinions by 
two VA physicians, both of whom were rating specialists at 
the RO, were obtained in April 1998.  It was the considered 
opinion of those physicians that the hypertension and ASHD 
first shown more than 20 years after the veteran's separation 
from service were completely unrelated to the AVM and CVA in 
service.  A rating decision in December 1998 severed service 
connection for the disability.  

The veteran and his wife also testified at a personal hearing 
at the RO in May 2003 before the undersigned Veterans Law 
Judge.  He again described the symptoms that he had during 
service, including a racing heartbeat, and his more recent 
symptoms regarding his hypertension and heart condition.  

The October 1997 rating decision that established service 
connection for ASHD did not provide any specific rationale 
for doing so, except for noting that the Board's October 1997 
decision stated that the veteran's manifestations in service 
included chest pain, shoulder pain, and head pain.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

However, the Board finds that there was no factual basis in 
the record in October 1997 on which the RO could have based 
its grant of service connection for ASHD.  There was no 
medical evidence whatsoever to support a finding that the 
veteran's ASHD began in service, that it was due to or 
related to the AVM that he had in service, or that the ASHD 
resulted from either of his CVAs.  The October 1997 decision 
did not involve a weighing of the available evidence in favor 
of the veteran.  There simply was no evidence to weigh.  
There was no evidence of record in October 1997 showing that 
the ASHD resulted from an injury or disease incurred or 
aggravated in active military service.  Neither was there any 
evidence showing that the ASHD was proximately due to or the 
result of a service-connected disease or injury.  The grant 
of service connection for arteriosclerotic heart disease was 
undebatably erroneous.

Because there was no basis in fact or law for service 
connection for ASHD, the Board concludes that the grant of 
service connection for ASHD by the October 1997 rating 
decision was clearly and unmistakably erroneous.  

Having found that the grant of service connection for ASHD 
was clearly and unmistakably erroneous, severance of service 
connection was proper.  Further, the RO followed the 
procedural steps for severance set forth in § 3.105(d) by 
first issuing a rating decision proposing to sever service 
connection, providing the veteran 60 days to present evidence 
showing that service connection should be maintained, and 
then by issuing a rating decision that made the severance 
effective 60 days after the beginning of the month after the 
veteran was notified of that action.  

Therefore, the veteran's appeal for restoration of service 
connection for ASHD must be denied.  

Greater rating for arteriosclerotic heart disease

The veteran has also claimed a greater initial rating for 
ASHD prior to April 1, 1999.  

However, the regulations provide that a retroactive increase 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  38 C.F.R. § 3.400(o)(1).  Accordingly, 
the claimed greater initial rating is precluded by law.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Therefore, the appeal for a greater initial rating for ASHD 
must be denied.  

Accordingly, the Board concludes that, with respect to this 
claim, all possible development has been conducted and all 
notification has been provided.  Because the claim must be 
denied due to the lack of entitlement under the law, no 
additional evidence could possibly establish entitlement to a 
greater rating.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (noting that the VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


ORDER

Restoration of service connection for arteriosclerotic heart 
disease is denied.  

A greater initial rating for arteriosclerotic heart disease, 
evaluated 30 percent disabling prior to April 1, 1999, is 
denied.  


REMAND

Concerning the claims for greater initial ratings for 
residuals of an intracranial hemorrhage due to arteriovenous 
malformation, with weakness of the left lower extremity and 
the left upper extremity, there has been a significant change 
in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The law and regulations eliminate the concept 
of a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record does not reflect that the RO has provided the 
veteran with any notice as to the evidence that is necessary 
to establish his claims for greater initial ratings.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir., Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being Remanded for compliance with the 
VCAA, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The veteran should be notified as 
to the specific types of evidence that are 
needed to establish his claims for residuals 
of an intracranial hemorrhage due to 
arteriovenous malformation, with weakness of 
the left lower extremity and the left upper 
extremity.  In particular, the RO must ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent. 

2.  If, and only if, additional evidence is 
received, the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished 
a supplemental statement of the case and 
should be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



